MEMORANDUM **
The parties’ stipulated motion for summary reversal and remand is granted. The record reflects that the district court sentenced the defendant to a term of 142 months and ordered that the sentence be reduced by 640 days; however, the judgment and commitment order incorrectly provides for a sentence of 142 months “with credit for 640 days time served.” *724The district court is hereby directed to correct the judgment and commitment order to reflect the 640-day reduction in his sentence. See United States v. Bergmann, 836 F.2d 1220, 1221 (9th Cir.1988).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.